Dear Mr. Park:
This opinion is in response to your question asking:
              "When must the election for the office of county health trustees be held for the purpose of filling the offices of trustees whose terms of office will expire?"
In view of the urgency of this request, we will omit unnecessary discussion and citation.
Section 205.031 of House Bill 971, Second Regular Session, 79th General Assembly provides as follows:
           "1.  The county court shall appoint five trustees chosen from the citizens at large with reference to their fitness for such office, all voters of the county, not more than three of the trustees to be residents of the city, town or village in which the county health center is to be located, who shall constitute a board of trustees for said county health center.
           "2.  The trustees shall hold their offices until the next following municipal election, when five health center trustees shall be elected who shall hold their offices, three for two years and two for four years. The county court shall by order of record specify the terms of said trustees.
           "3.  At each subsequent municipal election the offices of the trustees whose terms of office are about to expire shall be filled by the election of health center trustees who each shall serve for a term of four years.
           "4.  Any vacancy in the board of trustees occasioned by removal, resignation or otherwise shall be reported to the county court and be filled in like manner as original appointments, the appointee to hold office until the next following general election, when such vacancy shall be filled by election of a trustee to serve during the remainder of the term of his predecessor.
           "5.  No trustee shall have a personal pecuniary interest, either directly or indirectly, in the purchase of any supplies for the health center, unless the same are purchased by competitive bidding."
The principal relevant change was the substitution of the word "municipal" for "general" in subsections 2 and 3 above.
In addition subsection 1 of Section 205.041 which was also amended by H.B. 971, provides:
           "1.  Each candidate for the office of health center trustee shall file with the county clerk in announcement of candidacy in writing. The announcement shall indicate whether the individual is a candidate for a full or an unexpired term of a named predecessor. No filing fee shall be required to be paid upon the filing of any announcement. If announcements of a sufficient number of trustees are not filed, the county court shall appoint such trustee or trustees as may be necessary to fill all vacancies on the board which result from the expiration of the term of any trustees and any such appointee shall serve until the next municipal election when a trustee shall be elected to fill the remainder of the unexpired term."
The principal change in subsection 1 of Section 205.041, as the deletion of the language "not later than sixty days before the general election" from the end of the first sentence of such section as it previously provided and the substitution of the word "municipal" for "general" in the last sentence of such subsection.
The only possible ambiguity which follows from the present language occurs because of the failure of the legislature to substitute the word "municipal" for the word "general" in subsection 4 of Section 205.031. However, we regard the use of the word "general" in such subsection as a simple oversight on the part of the legislature. It is clear that the intention of the legislature has to be given effect and in order to be given the appropriate effect the controlling election is the "municipal" election which is defined in Section 115.121, RSMo Supp. 1977, as the first Tuesday in April, each year.
CONCLUSION
It is the opinion of this office that under the provisions of Section 205.031, House Bill 971, Second Regular Session, 79th General Assembly, the election for the office of county health center trustee is at the municipal election, the first Tuesday in April.
The foregoing opinion which I hereby approve was prepared by my assistant, John C. Klaffenbach.
Very truly yours,
                                  JOHN ASHCROFT Attorney General